Exhibit 10.3

MARVELL TECHNOLOGY GROUP LTD.

2000 EMPLOYEE STOCK PURCHASE PLAN

SUBSCRIPTION AGREEMENT

ENROLLMENT DATE:                             I UNDERSTAND THAT THIS SUBSCRIPTION
AGREEMENT SHALL REMAIN IN EFFECT THROUGHOUT SUCCESSIVE OFFERING PERIODS UNLESS
TERMINATED BY ME.

 

1. I hereby elect to participate in the Marvell Technology Group Ltd. 2000
Employee Stock Purchase Plan, as Amended and Restated as of October 22, 2009
(the “Stock Purchase Plan” or the “Plan”) and subscribe to purchase common
shares of the Company (“Common Stock”) in accordance with the Stock Purchase
Plan, this Subscription Agreement, and the terms set forth in the Addendum
hereto. Terms not otherwise defined herein have the same meaning attributed to
them in the Stock Purchase Plan.

 

2. I hereby authorize payroll deductions from each paycheck in the amount of
    % (maximum 15%, in whole percentages only) of my gross pay on each payday
during the Offering Period in accordance with the Stock Purchase Plan. (No
fractional percentages are permitted.) Such deductions are to continue for
succeeding Offering Periods until I give written instructions for a change in or
termination of such deductions or my participation is otherwise terminated in
accordance with the Stock Purchase Plan.

 

3. I understand that said payroll deductions should be accumulated for the
purchase of shares of Common Stock at the applicable purchase price determined
in accordance with the Stock Purchase Plan. I further understand that, except as
otherwise set forth in the Stock Purchase Plan, shares will be purchased for me
automatically on each Purchase Date of the Offering Period unless I otherwise
withdraw from the Stock Purchase Plan by giving written notice to the Company
for such purpose at least 15 days before the Purchase Date. I understand that I
may withdraw from the Stock Purchase Plan and have payroll deductions refunded
(without interest) promptly at any time during the Offering Period as long as
written notice of my withdrawal is provided to the Administrator, in required
form, at least 15 days before the Purchase Date. Further, I understand that
pursuant to the Stock Purchase Plan, as of the Restatement Effective Date, each
Offering Period will be a period of approximately 6 months, and there will be no
further 24 month Offering Periods that commence on or following the Restatement
Effective Date. As a result, the purchase price for each Offering Period will be
determined as 85% of the lower of the fair market value of a share on the
Offering Date and the Purchase Date, which will be approximately 6 months apart.

 

4. I have received a copy of the complete Stock Purchase Plan. I have also
received a copy of the complete Stock Purchase Plan Prospectus. I understand
that my participation in the Stock Purchase Plan is in all respects subject to
the terms of the Stock Purchase Plan.

 

5. Regardless of any action the Company or my employer, if different (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to my
participation in the Stock Purchase Plan and legally applicable to me
(“Tax-Related Items”), I acknowledge that the ultimate liability for all
Tax-Related Items is and remains my responsibility and may exceed the amount
actually withheld by the Company or the Employer. I further acknowledge that the
Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of my participation in the Stock Purchase Plan, including, but not limited to,
the grant of the Purchase Right, the purchase of shares of Common Stock under
the Stock Purchase Plan, the subsequent sale of shares of Common Stock acquired
under the Stock Purchase Plan and the receipt of any dividends; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Purchase Right to reduce or eliminate my liability for Tax-Related
Items or achieve any particular tax result. Further, if I have become subject to
tax in more than one jurisdiction between the date my participation began and
the date of any relevant taxable event, I acknowledge that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, I will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, I authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following: (a) withholding from my wages or other cash
compensation paid to me by the Company and/or the Employer; or (b) withholding
from proceeds of the sale of shares of Common Stock acquired upon exercise of
the Purchase Right either through a voluntary sale or through a mandatory sale
arranged by the Company (on my behalf pursuant to this authorization); or
(c) withholding in shares of Common Stock to be issued upon exercise of the
Purchase Right.



--------------------------------------------------------------------------------

To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in shares of Common Stock, for tax purposes, I
will be deemed to have been issued the full number of shares of Common Stock
subject to the exercised Purchase Right, notwithstanding that a number of shares
of Common Stock are held back solely for the purpose of paying the Tax-Related
Items due as a result of my participation in the Stock Purchase Plan.

Finally, I shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of my participation in the Stock Purchase Plan that cannot be
satisfied by the means previously described. The Company may refuse to purchase
shares of Common Stock on my behalf under the Stock Purchase Plan and refuse to
deliver the shares of Common Stock if I fail to comply with my obligations in
connection with the Tax-Related Items.

 

6. By enrolling in the Stock Purchase Plan and by authorizing payroll
deductions, I acknowledge that: (a) the Stock Purchase Plan is established
voluntarily by the Company, it is discretionary in nature, and it may be
modified, amended, suspended, or terminated by the Company at any time; (b) the
grant of the Purchase Right is voluntary and occasional and does not create any
contractual or other right to receive future Purchase Rights, or benefits in
lieu of Purchase Rights, even if Purchase Rights have been granted repeatedly in
the past; (c) all decisions with respect to future grants of Purchase Rights, if
any, will be at the sole discretion of the Company; (d) my participation in the
Stock Purchase Plan shall not create a right to further employment with the
Company or the Employer and shall not interfere with the ability of the Company
or the Employer to terminate my employment relationship at any time; (e) I am
voluntarily participating in the Stock Purchase Plan; (f) the Purchase Right and
the shares of Common Stock subject to the Purchase Right are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Company or the Employer, and are outside the scope of my
employment contract, if any; (g) the Purchase Right and the shares of Common
Stock subject to the Purchase Right are not intended to replace any pension
rights or compensation; (h) the Purchase Right and the shares of Common Stock
subject to the Purchase Right are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments, and in no event should be considered as compensation for, or
relating in any way to, past services for the Company, the Employer, or any
Parent or Subsidiary; (i) the grant of the Purchase Right and my participation
in the Stock Purchase Plan will not be interpreted to form an employment
contract or relationship with the Company, the Employer, or any Parent or
Subsidiary; (j) the future value of the underlying shares of Common Stock
purchased or to be purchased under the Stock Purchase Plan is unknown and cannot
be predicted with certainty; (k) if shares of Common Stock are purchased for me
on a Purchase Date, the value of those shares of Common Stock acquired under the
Stock Purchase Plan may increase or decrease in value, even below the purchase
price; (l) in consideration of the grant of the Purchase Right, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Purchase Right resulting from termination of my employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws), and I irrevocably release the Company and the Employer from any such
claim that may arise; if, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by enrolling in the
Stock Purchase Plan and authorizing payroll deductions, I shall be deemed
irrevocably to have waived my entitlement to pursue such claim; (m) in the event
of termination of my employment (whether or not in breach of local labor laws),
my right to participate in and to purchase shares of Common Stock under the
Stock Purchase Plan, if any, will terminate effective as of the date that I am
no longer actively employed and will not be extended by any notice period
mandated under local law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); the Administrator shall
have the exclusive discretion to determine when I am no longer actively employed
for purposes of my participation in the Stock Purchase Plan; and (n) the
Purchase Right and the benefits under the Stock Purchase Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over, or
transfer of liability.

 

7. The Company is not providing any tax, legal, or financial advice, nor is the
Company making any recommendations regarding my participation in the Stock
Purchase Plan, or my acquisition or sale of the underlying shares of Common
Stock. I am hereby advised to consult with my own personal tax, legal, and
financial advisors regarding my participation in the Stock Purchase Plan before
taking any action related to the Stock Purchase Plan.



--------------------------------------------------------------------------------

8. By enrolling in the Stock Purchase Plan and authorizing payroll deductions, I
explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of my personal data as described in this Subscription
Agreement by and among, as applicable, the Employer, the Company and its Parent
and Subsidiary for the exclusive purpose of implementing, administering and
managing my participation in the Stock Purchase Plan. I understand that the
Company and the Employer may hold certain personal information about me,
including, but not limited to, my name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Company, details of all Purchase Rights or any other entitlement to shares of
Common Stock awarded, canceled, exercised, vested, unvested or outstanding in my
favor, for the exclusive purpose of implementing, administering and managing the
Stock Purchase Plan (“Data”). I understand that Data will be transferred to the
Stock Purchase Plan broker or such other stock plan service provider as may be
selected by the Company, which is assisting the Company with the implementation,
administration and management of the Stock Purchase Plan. I understand that the
recipients of Data may be located in my country or elsewhere, and that the
recipients’ country may have different data privacy laws and protections than my
country. I authorize the Company, the broker, and any other possible recipients
that may assist the Company (presently or in the future) with implementing,
administering, and managing the Stock Purchase Plan to receive, possess, use,
retain, and transfer Data, in electronic or other form, for the sole purpose of
implementing, administering, and managing my participation in the Stock Purchase
Plan.

If I am employed outside of the U.S., I understand that I may request a list
with the names and addresses of any potential recipients of the Data by
contacting my local human resources representative. I understand that Data will
be held only as long as is necessary to implement, administer, and manage my
participation in the Stock Purchase Plan. I understand that I may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Company’s human resources department. I understand, however, that refusing or
withdrawing my consent may affect my ability to participate in the Stock
Purchase Plan. For more information on the consequences of my refusal to consent
or withdrawal of consent, I understand that I may contact the Company’s human
resources department.

 

9. The Purchase Right and the provisions of this Subscription Agreement will be
governed by, and subject to, the laws of the State of California, without giving
effect to the conflict of law principles thereof. For purposes of litigating any
dispute that arises under the grant or this Subscription Agreement, the parties
hereby submit to and consent to the exclusive jurisdiction of the State of
California and agree that such litigation will be conducted in the courts of
Santa Clara County, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed.

 

10. If I have received this Subscription Agreement or any other document related
to the Stock Purchase Plan translated into a language other than English, and if
the meaning of the translated version is different from the English version, the
English version will control.

 

11. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Stock Purchase Plan by
electronic means. I hereby consent to receive such documents by electronic
delivery and agree to participate in the Stock Purchase Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

 

12. The provisions of this Subscription Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

13. Notwithstanding any provisions in this Subscription Agreement, the Purchase
Right shall be subject to any special terms and conditions set forth in the
Addendum to this Subscription Agreement. Moreover, if I relocate to one of the
countries included in the Addendum, the special terms and conditions for such
country will apply to me, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Stock Purchase
Plan. The Addendum constitutes part of this Subscription Agreement.

 

14. The Company reserves the right to impose other requirements on my
participation in the Stock Purchase Plan, on the Purchase Right, and on any
shares of Common Stock acquired under the Stock Purchase Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Stock Purchase Plan, and to require
me to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.



--------------------------------------------------------------------------------

15. I hereby agree to be bound by, and understand that my participation in the
Stock Purchase Plan is in all respects subject to, the terms of the Stock
Purchase Plan and this Subscription Agreement, including the Addendum. The
effectiveness of this Subscription Agreement and my participation in the Stock
Purchase Plan is dependent upon my eligibility to participate in the Stock
Purchase Plan.

 

 

    EMPLOYEE SIGNATURE    

 

   

 

EMPLOYEE NAME (PLEASE PRINT FULL LEGAL NAME)     EMPLOYEE ID # (PAYROLL FILE
NUMBER)